Abatement order filed August 1, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00884-CR
                                ____________

                    GERALD ALLEN SPIKES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1517921

                            ABATEMENT ORDER

      Appellant appeals the adjudication of his guilt for aggravated assault with a
deadly weapon. Appellant’s appointed counsel filed a brief in which he concludes
the appeal is wholly frivolous and without merit. See Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      We disagree with appellate counsel’s conclusion that there are no arguable
issues for appeal. See Anders, 386 U.S. at 744. By way of example, and without
limitation, we observe there is a question as to the admissibility and suppressability
of State’s exhibit 7. The Anders brief does not address this issue.

      Accordingly, we abate the appeal and remand to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing the appointment filed with the clerk of this court by September 6, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                    PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                           2